         Case 1:18-cv-00681-RJL Document 143-2 Filed 01/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681 (RJL)
                                                             Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,
Defendants.


                         DECLARATION OF MATTHEW COUCH


        I, Matthew Couch, declare under penalty of perjury that the following is true and correct:

        1.     I publish my articles and blog posts and record my Periscopes almost exclusively

in my home State of Arkansas.

        2.     All the recordings that are being withheld, with one exception, were made in my

home State of Arkansas. The one recording that was made outside of Arkansas was not used for

any public broadcast, post, tweet or article other than from my home State of Arkansas.

        Dated: January 31, 2020
               Rogers, Arkansas


                                                             Matthew Couch
                                                             _______________________
                                                             MATTHEW COUCH




                                                 1
